The defendant’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 769, is granted, limited to the following issues:
“1. Having found that the trial court improperly denied the defendant a hearing before granting her lawyer’s motion to withdraw in the midst of trial, should the Appellate Court have simply ordered a new trial?
Wesley W. Horton and Alexandra Davis, in support of the petition.
C. Ian McLachlan, in opposition.
Decided September 17, 1992
“2. In a dissolution case, is a challenge to a ruling moot merely because the appellant does not make a general attack on the financial awards?
“3. May the trial court make an adverse inference against a defendant who rests at the end of the plaintiffs case without testifying?
“4. Should the Appellate Court have ruled on the mistrial issue?”